OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
Appellant was placed on probation for 24 months after pleading guilty to the misdemeanor offense of driving while intoxicated. The State later filed a motion to revoke appellant’s probation. The trial court revoked appellant’s probation and sentenced him to 120 days’ confinement. The Fort Worth Court of Appeals affirmed the conviction and sentence. Baxter v. State, 936 S.W.2d 469 (Tex.App. — Fort Worth 1996). We granted discretionary review on two grounds. We decide our decision to grant discretionary review was improvident. Therefore, we dismiss appellant’s petition for discretionary review.